Citation Nr: 1034272	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-31 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The Veteran provided testimony at a June 2010 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has constant ringing in the ears that has been 
diagnosed as constant bilateral tinnitus.

2.  The Veteran has provided competent and credible testimony 
that he first recollects having had ringing in his ears after 
noise exposure during active service and that he has experienced 
tinnitus of varying intensity from the time of active service 
forward. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
tinnitus, which constitutes a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
or assist is necessary.  

At a June 2010 Board hearing, the Veteran provided detailed and 
credible testimony that he first experienced ringing in his ears 
during active service after noise exposure, and that he has 
experienced ringing in his ears of varying intensity from the 
time of active service forward.  At a VA examination in November 
2007, this condition was diagnosed as constant bilateral 
tinnitus.  Accordingly, the Board will grant entitlement to 
service connection for tinnitus.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

However, the Court of Appeals for the U.S. Federal Circuit has 
held that under certain circumstances, lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, for purposes of this case, the Board notes that the 
Court of Appeals for Veterans Claims has held that a veteran is 
competent to testify that he experienced ringing in his ears in 
service and had experienced ringing in his ears ever since 
service.  Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).
   
The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

At a June 2010 Board hearing, the Veteran provided competent and 
credible testimony that he first began experiencing ringing in 
his ears during active service after noise exposure, and that 
this continued to varying degrees from the time of active service 
through the present time.  As an indicator of the Veteran's 
credibility, the Board notes that with respect to the other claim 
on appeal-service connection for bilateral hearing loss-the 
Veteran indicated at the hearing that he first noticed hearing 
loss not during service, but only after service.  See June 2010 
Board hearing transcript, page 10.  Thus, it is clear that the 
Veteran was not merely providing only testimony that he felt 
would reflect positively upon his claims on appeal, but rather 
was attempting to recount the facts relevant to his appealed 
claims as accurately as possible.  

A VA examiner in November 2007 diagnosed the Veteran's ringing in 
his ears as constant bilateral tinnitus.  The examiner briefly 
recorded that the Veteran could neither recall an onset event nor 
the specific number of years he had experienced tinnitus, 
although he did indicate it was as long as he could remember.  
For the reasons discussed in the paragraph directly above, the 
Board affords the history provided at the Veteran's June 2010 
hearing before the undersigned, that he first noticed bilateral 
tinnitus during active service, a greater probative value.  The 
November 2007 VA examiner did not provide an opinion as to 
whether the Veteran's tinnitus was related to active service.  

As the Veteran has provided competent and credible testimony of 
having experienced ringing in his ears from the time of active 
service forward, and there is competent medical evidence that the 
ringing in the Veteran's ears is constant bilateral tinnitus, 
entitlement to service connection for tinnitus is warranted.  See 
38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002). 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In August 2010, VA received a significant quantity of employment-
related medical records from the Veteran.  These included records 
of audiological examination.  Of significance is a newly received 
May 14, 1969, record of audiological examination for employment 
screening purposes that may bear a similarity to subsequent post-
service audiological examination results.  The Board does not 
have the medical expertise to reconcile this audiological 
examination report, conducted one month and eleven days after the 
Veteran's discharge from active service, with the substantially 
different results at his January 10, 1969, service discharge 
audiological examination.  Accordingly, a new VA examination will 
be scheduled for the purposes of ascertaining the significance of 
the newly received post-service audiological examination results 
in determining whether the Veteran's current bilateral hearing 
loss disability began during service or is related to any 
incident of service.  See 38 U.S.C.A. 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). 

Additionally, the RO/AMC must seek to obtain any additional VA or 
private records identified by the Veteran as potentially relevant 
to his claim for service connection for bilateral hearing loss.  
See 38 U.S.C.A. § 5103A(a)-c); 38 C.F.R. § 3.159(c)(1)-(3).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of medical treatment or examination, which have 
not been previously received by VA, of VA and 
non-VA health care providers who have treated 
his hearing loss disability from the time of 
his discharge from active service through the 
present time.   

After obtaining any appropriate authorizations 
for release of medical information, the RO/AMC 
must seek to obtain records from each health 
care provider the Veteran identifies.  

The Veteran must also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

2.  Once all available medical records have 
been received, arrange for the Veteran to be 
afforded a VA examination with an appropriate 
clinician.  The purpose of the examination is 
to determine whether the Veteran's current 
hearing loss disability had its onset during 
active service or was related to any incident 
of service, to include noise exposure, or 
began within one year of discharge from 
active service.  

The following considerations will govern the 
examination:
   
(a) The claims file and a copy of this 
remand will be made available the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

   (c) The hearing disability examiner will:

(1) Specifically address the Veteran's 
service entrance audiological 
examination, the service discharge 
audiological examination, a May 14, 1969 
private employment screening audiogram, 
and the additional post-service 
audiograms of record. 

(2) Obtain from the Veteran a full 
history pertaining to the Veteran's in-
service and post-service occupational 
and recreational noise exposure and 
symptoms of hearing loss.

(3) Specifically address the 
significance of the differences and 
similarities between audiological 
results recorded at the Veteran's 
January 1969 service discharge 
examination and his May 14, 1969, 
employment screening audiological 
examination, which was conducted one 
month and eleven days after discharge 
from active service.  

(d) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination--to determine whether the 
Veteran's current hearing loss disability 
had its onset during active service or was 
related to any incident of service, to 
include noise exposure, or began within one 
year of discharge from active service.  

(e) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

(f) If the examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

3.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


